     Case: 1:20-cv-03631 Document #: 61 Filed: 12/17/20 Page 1 of 12 PageID #:4531




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

THOSE CHARACTERS FROM CLEVELAND, LLC.,                     )
                                                           )   Case No.: 20-cv-3631
               Plaintiff,                                  )
                                                           )    Judge Gary Feinerman
v.                                                         )
                                                           )
THE INDIVIDUALS, CORPORATIONS,                             )
LIMITED LIABILITY COMPANIES,                               )
PARTNERSHIPS AND UNINCORPORATED                            )
ASSOCIATIONS IDENTIFIED ON SCHEDULE A                      )
HERETO,                                                    )
                                                           )
               Defendants.                                 )

                                 FINAL JUDGMENT ORDER

        This action having been commenced by THOSE CHARACTERS FROM CLEVELAND,

LLC. (collectively “Plaintiff” or “Care Bears”) against the defendants identified in the attached

First Amended Schedule A and using the Defendant Domain Names and Online Marketplace

Accounts (collectively, the “Defendant Internet Stores”), and Plaintiff having moved for entry of

Default and Default Judgment against the defendants identified in Amended Schedule A attached

hereto (collectively, the “Defaulting Defendants”);

        This Court having entered upon a showing by Plaintiff, a temporary restraining order and

preliminary injunction against Defaulting Defendants which included a domain name transfer

order and asset restraining order;

        Plaintiff having properly completed service of process on Defaulting Defendants, the

combination of providing notice via electronic publication or e-mail, along with any notice that

Defaulting Defendants received from domain name registrars and payment processors, being

notice reasonably calculated under all circumstances to apprise Defaulting Defendants of the
     Case: 1:20-cv-03631 Document #: 61 Filed: 12/17/20 Page 2 of 12 PageID #:4532




pendency of the action and affording them the opportunity to answer and present their

objections; and

        None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired;

        THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

Defendants since Defaulting Defendants directly target their business activities toward

consumers in the United States, including Illinois. Specifically, Defaulting Defendants are

reaching out to do business with Illinois residents by operating one or more commercial,

interactive Defendant Internet Stores through which Illinois residents can purchase products

bearing counterfeit versions of Care Bears Trademarks and Copyrights.

        THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

trademark infringement and counterfeiting (15 U.S.C. § 1114, et seq.), false designation of origin

(15 U.S.C. § 1125(a)), copyright infringement (17 U.S.C. § 501) and violation of the Illinois

Uniform Deceptive Trade Practices Act (815 ILCS § 510, et seq.).

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.

        IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under, or in active concert

        with them be permanently enjoined and restrained from:

        a. using the Care Bears Trademarks or Copyrights or any reproductions, counterfeit

           copies or colorable imitations thereof in any manner in connection with the

           distribution, marketing, advertising, offering for sale, or sale of any product that is not
                                                 2
Case: 1:20-cv-03631 Document #: 61 Filed: 12/17/20 Page 3 of 12 PageID #:4533




      a genuine Care Bears Product or is not authorized by Plaintiff to be sold in connection

      with the Care Bears Trademarks or Copyrights;

   b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

      Care Bears Product or any other product produced by Plaintiff, that is not Plaintiff’s

      or is not produced under the authorization, control or supervision of Plaintiff and

      approved by Plaintiff for sale under the Care Bears Trademarks or Copyrights;

   c. committing any acts calculated to cause consumers to believe that Defaulting

      Defendants’ products are those sold under the authorization, control or supervision of

      Plaintiff, or are sponsored by, approved by, or otherwise connected with Plaintiff;

   d. further infringing the Care Bears Trademarks or Copyrights and damaging Plaintiff’s

      goodwill;

   e. otherwise competing unfairly with Plaintiff in any manner;

   f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

      distributing, returning, or otherwise disposing of, in any manner, products or

      inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold

      or offered for sale, and which bear any of the Care Bears Trademarks or Copyrights

      or any reproductions, counterfeit copies or colorable imitations thereof;

   g. using, linking to, transferring, selling, exercising control over, or otherwise owning

      the Online Marketplace Accounts, the Defendant Domain Names, or any other

      domain name or online marketplace account that is being used to sell or is the means

      by which Defaulting Defendants could continue to sell Counterfeit/Infringing

      Products; and

   h. operating and/or hosting websites at the Defendant Domain Names and any other

      domain names registered or operated by Defaulting Defendants that are involved with

                                           3
     Case: 1:20-cv-03631 Document #: 61 Filed: 12/17/20 Page 4 of 12 PageID #:4534




           the distribution, marketing, advertising, offering for sale, or sale of any product

           bearing the Care Bears Trademarks or Copyrights or any reproduction, counterfeit

           copy or colorable imitation thereof that is not a genuine Care Bears Product or is not

           authorized by Plaintiff to be sold in connection with the Care Bears Trademarks or

           Copyrights.

2.      The domain name registries for the Defendant Domain Names, including, but not limited

        to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public

        Interest Registry, within five (5) business days of receipt of this Order, shall, at Plaintiff’

        choosing:

        a. permanently transfer the Defendant Domain Names to Plaintiff’s control, including

           unlocking and changing the registrar of record for the Defendant Domain Names to a

           registrar of Plaintiff’s selection, and the domain name registrars shall take any steps

           necessary to transfer the Defendant Domain Names to a registrar of Plaintiff’s

           selection; or

        b. cancel the registrations for the Defendant Domain Names and make them inactive.

3.      Those in privity with Defaulting Defendants and with actual notice of this Order,

        including any online marketplaces such as iOffer and Alibaba Group Holding Ltd.,

        Alipay.com Co., Ltd. and any related Alibaba entities (collectively, “Alibaba”), social

        media platforms, Facebook, YouTube, LinkedIn, Twitter, Internet search engines such as

        Google, Bing and Yahoo, web hosts for the Defendant Domain Names, and domain name

        registrars, shall within five (5) business days of receipt of this Order:

        a. disable and cease providing services for any accounts through which Defaulting

           Defendants engage in the sale of counterfeit and infringing goods using the Care



                                                   4
     Case: 1:20-cv-03631 Document #: 61 Filed: 12/17/20 Page 5 of 12 PageID #:4535




           Bears Trademarks or Copyrights, including any accounts associated with the

           Defaulting Defendants listed in Amended Schedule A attached hereto;

        b. disable and cease displaying any advertisements used by or associated with

           Defaulting Defendants in connection with the sale of counterfeit and infringing goods

           using the Care Bears Trademarks or Copyrights; and

        c. take all steps necessary to prevent links to the Defendant Domain Names identified in

           Amended Schedule A from displaying in search results, including, but not limited to,

           removing links to the Defendant Domain Names from any search index.

4.      Pursuant to 15 U.S.C. § 1117(c)(2), Plaintiff are awarded statutory damages from each of

        the Defaulting Defendants in the amount of one hundred thousand dollars ($100,000) for

        willful use of counterfeit Care Bears Trademarks or Copyrights on products sold through

        at least the Defendant Internet Stores.

5.      Aliexpress and Alipay shall, within five (5) business days of receipt of this Order,

        permanently restrain and enjoin any accounts connected to Defaulting Defendants,

        Defaulting Defendants’ Online Marketplace Accounts or Defaulting Defendants’

        websites identified in Amended Schedule A from transferring or disposing of any money

        or other of Defaulting Defendants’ assets.

6.      All monies currently restrained in Defaulting Defendants’ financial accounts, including

        monies held by Aliexpress and Alipay, are hereby released to Plaintiff as partial payment

        of the above-identified damages, and Aliexpress and Alipay is ordered to release to

        Plaintiff the amounts from Defaulting Defendants’ Amazon accounts within ten (10)

        business days of receipt of this Order.

7.      Until Plaintiff has recovered full payment of monies owed to it by any Defaulting

        Defendant, Plaintiff shall have the ongoing authority to serve this Order on Aliexpress

                                                  5
     Case: 1:20-cv-03631 Document #: 61 Filed: 12/17/20 Page 6 of 12 PageID #:4536




        and Alipay in the event that any new Amazon accounts controlled or operated by

        Defaulting Defendants are identified. Upon receipt of this Order, Aliexpress and Alipay

        shall within five (5) business days:

           a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

               Defendants’ Online Marketplace Accounts or Defaulting Defendants’ websites,

               including, but not limited to, any Aliexpress and Alipay accounts;

           b. Restrain and enjoin such accounts or funds from transferring or disposing of any

               money or other of Defaulting Defendants’ assets; and

           c. Release all monies restrained in Defaulting Defendants’ Aliexpress and Alipay

               accounts to Plaintiff as partial payment of the above-identified damages within

               ten (10) business days of receipt of this Order.

8.      Until Plaintiff has recovered full payment of monies owed to it by any Defaulting

        Defendant, Plaintiff shall have the ongoing authority to serve this Order on any banks,

        savings and loan associations, or other financial institutions (collectively, the “Financial

        Service Providers”) in the event that any new financial accounts controlled or operated by

        Defaulting Defendants are identified. Upon receipt of this Order, the Financial Service

        Providers shall within five (5) business days:

        a. Locate all accounts connected to Defaulting Defendants, Defaulting Defendants’

           Online Marketplace Accounts or Defaulting Defendants’ websites;

        b. Restrain and enjoin such accounts from receiving, transferring or disposing of any

           money or other of Defaulting Defendants’ assets; and

        c. Release all monies restrained in Defaulting Defendants’ financial accounts to Plaintiff

           as partial payment of the above-identified damages within ten (10) business days of

           receipt of this Order.

                                                 6
      Case: 1:20-cv-03631 Document #: 61 Filed: 12/17/20 Page 7 of 12 PageID #:4537




9.       In the event that Plaintiff identifies any additional online marketplace accounts, domain

         names or financial accounts owned by Defaulting Defendants, Plaintiff may send notice

         of any supplemental proceeding to Defaulting Defendants by e-mail at the email

         addresses identified in Exhibit 1 to the Declaration of Sean Gorman and any e-mail

         addresses provided for Defaulting Defendants by third parties.

10.      The ten thousand-dollar ($10,000) surety bond posted by Plaintiff, including any interest

         minus the registry fee, is hereby released. The Clerk of the Court is directed to return the

         surety bond previously deposited with the Clerk of the Court to Plaintiff or its counsel.




This is a Final Judgment.

Dated: December 17, 2020


                                       _____________________________________
                                       The Honorable Gary Feinerman
                                       United States District Court Judge




                                                  7
 Case: 1:20-cv-03631 Document #: 61 Filed: 12/17/20 Page 8 of 12 PageID #:4538




                                     AMENDED SCHEDULE A

Doe                  Seller Name

  1   1981 Store
  2   2LC Store
  3   A Side Store
  4   aa65AS2019 Store
  5   AB Shop Store
  6   AccFulee BasicFlagship Store
  7   AccFulee Official Store
  8   Aiweising Global Source (HK) Co.,Ltd
  9   Aplus Digital Franchised Store
 10   Arvin Boratat Digital Store
 11   AShop123456 Store
 12   BIGBIG World Store
 13   Bonnie Online
 14   BORNDO Digital Store
 15   Cartoonpet Store
 16   Censi 3c Store
 17   chenysbd 3c Store
 18   Chito Digital Store
 19   ClearLove727 Store
 20   COMD 02 Store
 21   COMD 03 Store
 22   DIYCASE47 Store
 23   ewau33 Store
 24   FashinoShop Store
 25   Fashion Phone Accessories Co. Ltd
 26   FENGYU Store
 27   GlamPhoneCaseShop Store
 28   GOOYIYO Official Store
 29   Gurioo Official Store
 30   GYKZ Store
 31   hani
 32   Haozhengqian Store
 33   huanhuangadgets50 Store
 34   HyunShell Store
 35   jamular OfficialFlagship Store
 36   Jasmina Store
 37   JeanDiy Store
 38   JIEYU02 Store
 39   jieyukeji Store
 40   JoyCare Store
 41   JRcute Store
 42   Jun 5252203 01 Store
 43   Junzee Store
 44   LuckinessCase Store


                                             8
Case: 1:20-cv-03631 Document #: 61 Filed: 12/17/20 Page 9 of 12 PageID #:4539




45   LUYIYANGDA PhoneAccessory Store
46   Lzxci Store
47   ManaCASE Store
48   MaxGear Official Store
49   MieYangYou Store
50   Ming Yue Store
51   Minxin Factory Store
52   Mobile Phone Accessories & Parts Store
53   MUKing Store
54   MY Excellence YI Store
55   N1986N Official Store
56   NI NI 520 Store
57   NI NI C ase Store
58   NiceKing PhoneCase Store
59   Null Store
60   OceanWorld Store
61   OFFeier Store
62   One2Slay Store
63   Phone&Tablet Accessories Store
64   Pretty Cute cute trand Store
65   PrettyWorld Store
66   QINUO 3C Store
67   QINUO Outlet Store
68   QQCase Store
69   RACHEL7 Store
70   Rawston Store
71   Reayou Store
72   Saige Factory Store
73   Samba27 Store
74   SecondSpace Store
75   SFCase Store
76   ShenZhen ET Digital Mall
77   Shop1973166 Store
78   Shop2179015 Store
79   Shop3114017 Store
80   Shop3617129 Store
81   Shop4380045 Store
82   Shop4811018 Store
83   Shop5057127 Store
84   Shop5124047 Store
85   Shop5144021 Store
86   Shop5204037 Store
87   Shop5241033 Store
88   Shop5400010 Store
89   Shop5496124 Store
90   Shop5514108 Store
91   Shop5589188 Store
92   Shop5607128 Store


                                              9
 Case: 1:20-cv-03631 Document #: 61 Filed: 12/17/20 Page 10 of 12 PageID #:4540




 93   Shop5619282 Store
 94   Shop5626172 Store
 95   Shop5630270 Store
 96   Shop5780609 Store
 97   Shop5792890 Store
 98   SiliconeCase Store
 99   Sision Co., L. Store
100   SmartMobile Accessories Store
101   SoHappy Store
102   soinmy Mammon Store
103   Sprites House Store
104   StitchMax Store
105   Strive678912 Store
106   SuperFashion Ruth Store
107   THE END PhoneCover Store
108   the GreatSnail Store
109   The Power of Dreams Store
110   TZEON Official Store
111   UZMLI Global Store
112   VColors Store
113   ViewFar Merry Store
114   Welcome DropShip DropShip Store
115   winwinsales39 Store
116   woyang Store
117   YKX Tech CO LTD Store
118   Yongsheng Phone accessories store Store
119   yuan46 Store
120   ZCase Store
121   Ze Ru co., LTD. Store
122   Zhengqian Store
123   Classicaltshirts Store
124   Customisedtshirt Store
125   All Family
126   Qiqiang Trading Company Ltd. Store
127   Shop5082176 Store
128   Children's Digest Store
129   KEKEXIHAOZ Children's factory Store
130   chencc Store
131   Shop5361242 Store
132   B&Lfashion Store
133   Bdghdgwlw Mascot Costume Factory Store
134   chenmumu Store
135   Chronic Store
136   GHH07 Store
137   ha deng Store
138   ka ka Store
139   kupao Store
140   MMMLIFE Store


                                                10
 Case: 1:20-cv-03631 Document #: 61 Filed: 12/17/20 Page 11 of 12 PageID #:4541




141   Shop5058255 Store
142   Shop5139014 Store
143   Shop5482072 Store
144   Shop5562077 Store
145   Shop5584129 Store
146   Shop5617061 Store
147   Shop5626248 Store
148   Shop5627115 Store
149   Shop5629213 Store
150   Shop5637207 Store
151   Shop5743274 Store
152   Shop5783176 Store
153   Shop5784743 Store
154   Shop5786416 Store
155   Shop5787050 Store
156   Shop5791080 Store
157   Shop5792177 Store
158   Shop5797127 Store
159   harry1 Store
160   Joyce wholesales Store
161   KimXY Resin & ribbon Store
162   L & X COLLECTIONS WHOLESALE STORE
163   OnceUponATime Store
164   Shop216466 Store
165   Shop4251011 Store
166   Shop934787 Store
167   topribbons Store
168   backdrop outlet Store
169   GFUITRR Printed Store
170   Luna backdrop Store
171   photo background backdrops Store
172   photo background Store
173   Sensfun background Store
174   TAIBO photography backdrops Store
175   Anime Fanatic Store
176   BJYXSZD Store
177   bud Store
178   LECO-official Store
179   RC Future Plush Store
181   AliExpres Store
182   FORUDESIGNS Drop Ship Store
183   FORUDESIGNS WORKSHOP store
184   instantarts Official Store
185   Kui Liu Official Store
186   Charms World
187   Helena`s store
188   JewelryFindings Store
189   RockyCharmy Store


                                          11
 Case: 1:20-cv-03631 Document #: 61 Filed: 12/17/20 Page 12 of 12 PageID #:4542




190   Vintage Jewelry Factory
191   Ribboncrafts Store
192   Shop1803396 Store
193   Shop622948 Store
194   YJHSMY Official Store
195   Aimee: Store
196   earlfamily Official Store
197   Eason chan Store
198   glass cabochons Store
199   Hand Stamped Store
200   bingoinflatables
201   BingoQiMO inflatables design factory Store




                                                   12
